                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DEBRA McMANNES,

                             Plaintiff,
        v.                                                     OPINION and ORDER

 WISCONSIN DEPARTMENT OF WORKFORCE                                    17-cv-758-jdp
 DEVELOPMENT,

                             Defendant.



       Plaintiff Debra McMannes worked as an auditor for defendant Wisconsin Department

of Workforce Development from 1992 until 2015, when the department terminated her.

McMannes contends that the department violated the Rehabilitation Act and the Americans

with Disabilities Act by failing to provide an accommodation that would allow her to continue

working despite a back injury. The department has filed a motion for summary judgment,

Dkt. 13, which is ready for review.

       There is no dispute that McMannes could not perform her job without an

accommodation at the time she was terminated. And the department attempted to

accommodate McMannes for more than a year after she was injured, first by allowing her to

work a reduced schedule and then by searching for a permanent part-time position for her.

Under the circumstances of this case, that was all the department was required to do. Because

the additional accommodations McMannes proposed were either unreasonable or ineffective

as a matter of law, the department is entitled to summary judgment.
                                   UNDISPUTED FACTS

       McMannes was an “auditor advanced trainer” for the department in the division of

unemployment insurance. As part of that job, McMannes was required each year to complete

between 60 and 84 field audit assignments of employers. McMannes’s position, like all auditor

positions within the department, was full time.

       In October 2012, McMannes injured her back while traveling for work. She had to wear

a full body brace for 10 months and was on medical leave until June 2013. When she returned

to work, she was restricted to 12 hours a week. In August 2013, McMannes’s doctor allowed

her to work 18 hours a week. In October 2013, the doctor raised the restriction to 20 hours a

week. In May 2014, McMannes’s doctor concluded that she was subject to a permanent work

restriction of no more than 18 hours a week.

       In July 2014, another doctor gave McMannes an “independent medical exam” as part

of her claim for workers compensation. That doctor spent 20 minutes with McMannes,

“poked” her once, and had difficulty communicating with her because of a “language barrier.”

Dkt. 30, ¶ 32. The doctor determined that McMannes could return to work full time. (The

parties do not explain the basis for the doctor’s opinion.) Despite that opinion, McMannes

received workers compensation for her injury.

       On October 1, 2014, the department informed McMannes that it would not permit her

to continue working reduced hours in her current position, but it would work with her over the

next 60 days to find another part-time position for her. The department did look for a part-time

position for McMannes but did not find one.

       On October 30, 2014, McMannes told the department that she was considering

whether to go against the wishes of her doctor and return to work full time. In response, the


                                                2
department stated that it could not increase McMannes’s hours because her own physician had

concluded that she was not capable of working more. But the department invited McMannes

to provide “any new medical restrictions” that she received from her doctor. Dkt. 16-3.

       From June 2013 to February 2015, the department allowed McMannes to work part

time to accommodate her work restriction. During that time, Kenneth DeLisle (McMannes’s

supervisor) was completing more of McMannes’s audits. In 2014, McMannes completed 25

audits, down from 148 audits in 2011 and 133 audits in 2012. When the department was

unable to find another part-time position for McMannes, the department terminated her in

February 2015 because she was unable to work full time.



                                          ANALYSIS

A. Overview of the claim

       Both the Americans with Disabilities Act and the Rehabilitation Act prohibit

discrimination by covered employers against employees with a disability. 29 U.S.C. § 794(a);

Garg v. Potter, 521 F.3d 731, 736 (7th Cir. 2008). Discrimination includes the failure to provide

a “reasonable accommodation.” Bellino v. Peters, 530 F.3d 543, 548 (7th Cir. 2008). McMannes

contends in this case that the department discriminated against her by terminating her because

of her disability rather than giving her a reasonable accommodation.

       Although the language of the statutes is not identical, courts have construed the statutes

as applying the same substantive standards and have applied case law interpreting one statute

to the other statute. Brumfield v. City of Chicago, 735 F.3d 619, 630 (7th Cir. 2013); Hafermann

v. Wisconsin Dep’t of Corr., No. 14-cv-615-bbc, 2016 WL 206484, at *3 (W.D. Wis. Jan. 15,

2016). One potential difference between the statutes is that a state may be entitled to sovereign


                                               3
immunity for claims under the ADA but not the Rehabilitation Act because sovereign

immunity under the Rehabilitation Act is waived. Amundson ex rel. Amundson v. Wisconsin Dep’t

of Health Servs., 721 F.3d 871, 872 (7th Cir. 2013). But when a plaintiff is bringing a claim

under both statutes, the Court of Appeals for the Seventh Circuit has declined to consider the

scope of a state agency’s sovereign immunity to employment claims under the ADA. E.g.,

Amundson, 721 F.3d at 873; Jaros v. Illinois Dept. of Corr., 684 F.3d 667, 671–72 (7th Cir. 2012).

This is because “the Rehabilitation Act by itself affords plaintiffs any relief to which they may

be entitled,” so “claims under the ADA become academic.” Amundson, 721 F.3d at 873. For the

same reason, it is unnecessary to consider whether the department is entitled to sovereign

immunity under the ADA in this case.

       The department does not deny that McMannes’s back injury is a disability within the

meaning of the Rehabilitation Act or that it terminated her because of that disability. Instead,

the department seeks summary judgment on three closely-related grounds: (1) McMannes is

not a “qualified individual” because she cannot perform all the “essential functions” of her job,

42 U.S.C. § 12111(8); (2) the accommodations McMannes requested are not reasonable; and

(3) providing the requested accommodations would have imposed an “undue hardship” on the

department, 42 U.S.C. § 12112(5)(A)(b). McMannes has the burden of proof on the first two

issues. Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 863 (7th Cir. 2005); Basith v. Cook

Cty., 241 F.3d 919, 931 (7th Cir. 2001). If she meets that burden, the department must show

that the accommodation would have caused an undue hardship. Kauffman v. Petersen Health

Care VII, LLC, 769 F.3d 958, 963 (7th Cir. 2014). Because the court concludes that

McMannes has failed as a matter of law to show that she is a qualified individual and was

requesting reasonable accommodations, the court need not decide the issue of hardship.


                                                4
B. Ability to perform essential functions with a reasonable accommodation

       In the context of this case, the questions whether McMannes was qualified and whether

her requested accommodations were reasonable collapse into essentially one inquiry. A person

is “qualified” if she can perform the “essential functions” of the job at issue, with or without a

“reasonable accommodation.” 42 U.S.C. § 12111(8). So an accommodation is not reasonable

if it would require the employer to eliminate an essential function of the job. Stern v. St.

Anthony’s Health Ctr., 788 F.3d 276, 289–90 (7th Cir. 2015); Taylor-Novotny v. Health Alliance

Med. Plans, Inc., 772 F.3d 478, 489–90 (7th Cir. 2014); Miller v. Illinois Dep’t of Transp. 643

F.3d 190, 198–200 (7th Cir. 2011). The primary question raised by the department’s motion

is whether the accommodations McMannes requested were unreasonable because they would

have eliminated an essential function of her job.

       It is undisputed that McMannes was unable to work full-time at the time that she was

terminated and that was the reason the department terminated her. But she identifies three

potential accommodations that the department could have offered to allow her to continue

working: (1) allow her to continue working part-time in a full-time position (2) split her

full-time position into two part-time positions so that she could fill one of those positions and

someone else could fill the other position; and (3) allow her to transition back to full-time work

slowly. The court will consider each proposed accommodation in turn.

       1. Allowing McMannes to continue working part time in the same position

       The first requested accommodation does not require extended discussion. The Court of

Appeals for the Seventh Circuit has already held that the ability to work full time is an essential

function of a full-time job, DeVito v. Chicago Park Dist., 270 F.3d 532, 534 (7th Cir. 2001), so

McMannes’s request to work part time in her full-time job is not a reasonable accommodation.


                                                5
See also Taylor-Novotny, 772 F.3d at 489–90 (“A plaintiff whose disability prevents her from

coming to work regularly cannot perform the essential functions of her job, and thus cannot be

a qualified individual for ADA purposes.”).

         And even if working part-time could be a reasonable accommodation for an employee

who could perform the same work in a fraction of the time, that was not the situation in this

case. It is undisputed that one of the essential functions of McMannes’s job was to complete

between 60 and 84 audits each year and that McMannes was unable to complete anywhere

near that amount while she was working part time. Dkt. 30, ¶¶ 8, 46, and 49. McMannes

identifies no reason that she would have been more productive in the future, which means that

other employees would be required to make up the difference. The Rehabilitation Act does not

require that kind of accommodation. Stern v. St. Anthony's Health Ctr., 788 F.3d 276, 290–91

(7th Cir. 2015) (“To have another employee perform a position’s essential function . . . is not

a reasonable accommodation.” (internal quotations and alterations omitted)). See also

Soto-Ocasio v. Fed. Exp. Corp., 150 F.3d 14, 20 (1st Cir. 1998) (ADA does not require employer

to reallocate job duties to other employees so that disabled full-time employee can work part

time).

         McMannes says that the department as a whole was still able to meet all of its quotas

and that individual employees’ workloads did not increase year-over-year while she was

working part-time. But she does not deny that her co-workers had to conduct the audits that

she otherwise would have performed. The fact that the department’s overall workload

decreased is simply fortuitous. It does not eliminate McMannes’s requirement to show that she

can perform the essential functions of her job.




                                                  6
       2. Creating two part-time positions

       McMannes’s second requested accommodation—creating two part-time positions to

replace her full-time position—is also unreasonable as a matter of law. Again, the court of

appeals has already resolved this issue: an employer’s duty to reassign a disabled employee to

a different position applies only to existing positions that are vacant at the relevant time; the

employer is not required to create new positions for a disabled employee. Gile v. United Airlines,

Inc., 95 F.3d 492, 499 (7th Cir. 1996) (AAn employer may be obligated to reassign a disabled

employee, but only to vacant positions; an employer is not required to . . . create a >new=

position for the disabled employee.”); Fedro v. Reno, 21 F.3d 1391, 1395 (7th Cir. 1994)

(“[T]he Rehabilitation Act has never been interpreted to require an employer to create

alternative employment opportunities for a handicapped employee, or to mandate preferential

treatment of an employee simply because he is handicapped.”). See also Dunderdale v. United

Airlines, Inc., 807 F.3d 849, 856–57 (7th Cir. 2015 (“[T]he employee has to identify that a

vacant position exists at the time the employee requests reassignment to that position.”).

       That said, the cases cited above did not involve employees who asked their employer to

convert a full-time position into two part-time positions. Because a reasonable accommodation

“may include . . . part-time or modified work schedules,” 42 U.S.C. § 12111(9)(B), it raises

the question whether employers have a duty under federal disability law to create a new

part-time position if that is what is necessary to allow a disabled employee to continue working.

       The Court of Appeals for the Seventh Circuit has not directly addressed this question,

but courts in other circuits have. Those courts have consistently construed § 12111(9)(B) as

requiring employers to consider transferring disabled employees to an existing, vacant part-time

position, but not to create a new part-time job. Green v. BakeMark USA, LLC, 683 F. App’x


                                                7
486, 493 (6th Cir. 2017) (“[T]he ADA did not require [the employer] to create a

special, part-time position in order to accommodate [the employee with a disability].”); Lamb

v. Qualex, Inc., 33 F. App’x 49, 59–60 (4th Cir. 2002) (“Where . . . an employer has no part-time

jobs available, a request for part-time employment is not a reasonable one.”); Terrell v. USAir,

132 F.3d 621, 626–27 (11th Cir. 1998) (“[The employer] was not required to create a part-

time position for Plaintiff where all part-time positions had already been eliminated from the

company.”). Accord Leighton v. Three Rivers Sch. Dist., 693 F. App’x 662, 663 (9th Cir. 2017);

Parnahay v. United Parcel Serv., Inc., 20 F. App’x 53, 56 (2d Cir. 2001); Treanor v. MCI Telecomm.

Corp., 200 F.3d 570, 575 (8th Cir. 2000). District courts within this circuit have reached the

same conclusion. E.g., Hoffman v. Zurich Fin. Servs., No. 06 C 4980, 2007 WL 4219414, at *5

(N.D. Ill. Nov. 28, 2007). McMannes cites no contrary authority and the court is not aware

of any.

          In this case, it is undisputed that all of the department’s auditor positions are full time

and that the department looked for a different part-time position for McMannes but was

unable to find one. McMannes does not point to any vacant part-time position that she believes

the department should have offered her. Under these circumstances, federal disability law did

not require the department to give McMannes a part-time position.

          Even if there were some situations in which an employer could be required to create a

part-time position, this would not be one of them. The department would need legislative

approval to create new positions, Dkt. 31, ¶ 24 and Dkt. 30, ¶ 53, so there is no guarantee that

the department could have given McMannes a part-time job, even it wanted to. Regardless, the

department was reluctant to make the request because it would mean creating two positions

without health insurance, making recruitment potentially more difficult over the long term.


                                                   8
Dkt. 31, ¶ 63. Because legislative approval is needed, the department could not simply convert

the part-time positions back to a full-time position after McMannes retired. This is a reasonable

concern. And McMannes cites no authority for the view that an employer must create two less

desirable positions to accommodate a disability.1

       3. Gradual return to full-time work

       McMannes’s third requested accommodation was that the department allow her to

transition back to full-time work. A transition period can be a reasonable accommodation under

certain circumstances, particularly when the employee is recovering from a recent injury or

short-term medical condition. E.g., Pals v. Schepel Buick & GMC Truck, Inc., 220 F.3d 495, 498

(7th Cir. 2000) (“Employees who have experienced serious medical problems often return to

work part-time and increase their hours until they are working full time.”). But by the time

McMannes asked the department for a gradual return to full-time hours, she had already been

working a reduced schedule for more than a year. And she did not propose a timeline regarding

how long it would take to return to a full-time schedule.

       Even assuming that a transition could be a reasonable accommodation after so much

time had already passed, McMannes was required to show that her proposed accommodation

would have allowed her to perform the essential functions of her job. Wheatley v. Factory Card

& Party Outlet, 826 F.3d 412, 420 (7th Cir. 2016); Basden v. Professional Transp., Inc., 714 F.3d

1034, 1037–38 (7th Cir. 2013). She failed to do that, either at the time she requested the

accommodation or in response to the department’s motion for summary judgment.


1
  McMannes says that she identified a former department employee who was qualified and
interested in a part-time position, even without benefits. But whether one person (who was 66
years old at the time, Dkt. 31, ¶ 44) was interested in the position says little about the
department’s ability to attract quality applicants the next time the position became vacant.


                                               9
       McMannes’s own physician concluded that she was subject to a permanent work

restriction of no more than 18 hours a week. And McMannes does not allege that her symptoms

were improving at the time she requested the accommodation or that she had reason to believe

that her symptoms would improve soon. Even now, McMannes has not adduced evidence that

would support a finding that she could have gradually returned to full-time work. An

employee’s hope of improvement is simply not enough. Stern, 788 F.3d at 289; Basden, 714

F.3d 1034 at 1038.

       McMannes’s only support for this accommodation is the opinion of the physician who

examined her for the purpose of her workers compensation claim. But McMannes’s reliance on

that opinion is misplaced, for two reasons. First, by McMannes’s own assertion, the opinion of

the workers compensation doctor was not supported. She admitted in her deposition that the

doctor spent only 20 minutes with her, “poked” her once, and had difficulty communicating

with her because of a “language barrier.” Dkt. 30, ¶ 32. She does not identify the basis of the

doctor’s opinion or otherwise explain why it would have been appropriate for the department

to rely on it.2 Under these circumstances, the doctor’s opinion does not satisfy McMannes’s

burden. See Stern, 788 F.3d at 289 (a doctor’s “speculative, untested suggestions [a]re not

adequate to satisfy th[e] [employee’s] burden” to show that an accommodation will be

effective); Weigel v. Target Stores, 122 F.3d 461, 468B69 (7th Cir. 1997) (statement from doctor

that “there was a good chance” that employee could return to work with treatment was too

conclusory and uninformative to support a conclusion that an accommodation would have


2
 McMannes does not allege that the department relied on the opinion of the physician to deny
or reduce her workers compensation benefits, so the court does not consider whether the
department could be estopped in that situation from rejecting the opinion in the context of a
request for an accommodation.


                                              10
been successful). The department invited McMannes to provide additional medical evidence,

but she failed to do so, then or now. See Stern, 788 F.3d at 289 (“[The employee] could have

sought additional medical treatment or testing after his discharge, . . . and could have obtained

non speculative, non conclusory evidence that a proposed accommodation or treatment would

have allowed him to adequately perform the essential functions of his job.”).

         Second, the workers compensation doctor did not say that McMannes could be

expected to gradually improve over time. Rather, his view was that McMannes simply did not

need an accommodation and could have returned to work full-time as of July 2014, more than

six months before the department terminated McMannes. So, if that doctor’s opinion were

controlling, it would mean that the department could have terminated McMannes in July 2014

unless she agreed to work full time then. The opinion does not support a conclusion that a

gradual return to full-time hours would be a reasonable accommodation.

C. Other arguments

         The court will briefly address other arguments that McMannes raises. First, McMannes

cites Wis. Stat. § 230.37(2), which McMannes interprets as requiring the department to give

her a part-time job.3 Even if the court assumes that § 230.37(2) applied to McMannes’s


3
    The provision states in part:

                 When an employee becomes physically or mentally incapable of
                 or unfit for the efficient and effective performance of the duties
                 of his or her position by reason of infirmities due to age,
                 disabilities, or otherwise, the appointing authority shall either
                 transfer the employee to a position which requires less arduous
                 duties, if necessary demote the employee, place the employee on
                 a part-time service basis and at a part-time rate of pay or as a last
                 resort, dismiss the employee from the service.

Wis. Stat. § 230.37(2).


                                                  11
situation and that the statute means what she says it does, McMannes is not bringing a claim

under state law, so that statute is simply not relevant. For the same reason, McMannes’s

reliance on Hutchinson Tech., Inc. v. Labor & Indus. Review Comm’n, 2004 WI 90, ¶ 5, 273 Wis.

2d 394, 682 N.W.2d 343, a decision interpreting the Wisconsin Fair Employment Act, is also

misplaced.4

         Second, McMannes devotes a substantial portion of her brief to challenging the

testimony of Thomas McHugh, the director of the bureau of tax and accounting, who said that

the department would “lose” its full-time position if it allowed McMannes to continue working

part time. Dkt. 10 (McHugh Dep. 22:17–25). McHugh didn’t explain what he meant by that,

but it doesn’t matter. As explained above, federal disability law did not require the department

to either continue allowing McMannes to work part time in a full-time position or to create a

new part-time position for her. So even if McMannes is correct that the department could have

allowed her to continue working part time without losing a full-time position, her claim still

fails.

         Third, McMannes cites Sturz v. Wisconsin Dep’t of Corr., 642 F. Supp. 2d 881 (W.D.

Wis. 2009), throughout her brief and proposed findings of fact, but that case does not support

her claim. In Sturz, the court considered the reasonableness of several accommodations

proposed by an employee who suffered from a degenerative joint disease. Most of the proposed

accommodations have nothing to do with this case (an electric door, working from home, better

maintenance of the parking lot). The court did deny summary judgment on the question


4
  Regardless, the accommodation at issue in Hutchinson was allowing the employee to work 10,
eight-hour shifts over the course of a two-week pay period rather than seven, 12-hour shifts,
Hutchinson, 2004 WI 90, ¶ 5, so the case would not be instructive even if it were controlling
precedent.


                                              12
whether the employee was entitled to a reduced schedule, id. at 888–89, but this was only

because the employer failed to raise the issue in its opening brief. The court did not hold that

allowing a full-time employee to work part time indefinitely is a reasonable accommodation.

D. Conclusion

       There is no dispute that McMannes was a good employee for the department for many

years. And it is certainly unfortunate that she became disabled as a result of an injury she

sustained while on the job. But the reason an employee is disabled is not relevant under the

ADA or the Rehabilitation Act. The question is whether the employee can continue performing

the essential functions of her job, with or without a reasonable accommodation. The

department’s efforts to accommodate McMannes—allowing her to work part time for more

than a year and looking for another job for her—were reasonable. Because the other

accommodations McMannes requested were either unreasonable or ineffective, the department

is entitled to summary judgment.



                                           ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendant Wisconsin

Department of Workforce Development, Dkt. 13, is GRANTED. The clerk of court is directed

to enter judgment in the department’s favor and close this case.

       Entered January 3, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              13
